  
  

se 273 ORO, Document 41 Filed on 07/13/20 in TXSD.

3 |

"SESS

  

ENO DF a a

UN
oO BO Weste €A.
| Rie ‘A mond i e¥,
“Sason Tyle Brawow, en
A Honey | at Ke covd ~ United States Courts ;
‘ a . Sou OED of Texas
OX Wels ve Stak ‘ ed At te PA, ck AAD As,

 

JUL 1 3 2020
ew @ rar _ Bavid J. Bradley, Clerk of Court

  

a 0 r fice, of Wa 4A? os ¢ wed

\ e We ea ae st rot Produc Vion of.

| on “Dotuments’ Pursuant Vs’ Rule’ : “Ae ae
Vedeval: Rules ¢ rele Pine dave yu “
ue BCH ANG ed, ales Case No. AUG- CV B46,
mm the U BSC. Foro de Se ates “ :

wisdricky Cot Cus Chetsdi Nivislon
Waste te . » bor Pug Lh ENP VAS OA,

    

ia

aS é mee a y ey 4 a WOW Vi sy \e Coa \S Ya i A Ww wl i
We en. AO ORV a a Way’ ivy ayo fove Lord: Csr all

Ghove ska Aca evel

   

: e Beg. is a o£ \ 2h tgs i af . as : os Be: Ae
: Ht. the AC TLEAGA nt ae in She

   

 

 

 
  

L8:€v-00896 Document 41 Filed.on 07/13/20 in TXSD Page 30f8 »

 

: = ‘t € Spe WENODE , Q ‘ wa a 4 \ € €
and on 4 5e i we

We Mais. \ £ A 0 iv f & SBAR, E ah
| foc. ee sduckio vn cok Docu wt. ahs 1 Ud uk ant
to. vule 3% ‘of We Fedeval Rules of
civil Pyoee duve pond) vexVacd Fuliy Ve Quest

Wut you aud atl of the deferdaals
mW Moo als ove s shu. +e

 

(Vil tase, Pes du ee
iow and eof LE (ing alt of AM.
fhe documents Vished welow, wi &
veas omalele + mel fasWiauw. ¢ le ASC. Irelow!
ful i. avd Com f Plebe. CoPies. of Woe. & s\l leuaing

mnie ie OS cSt imtarte

f “ ‘ a
bey msVvecd

  

|e pil dhe Medical V¥ecords bor Tesse.
Menpez Baring loack. yo VA VAY fo

- § -
ere seat ‘ Wacken dng ei\ CW YSVELAN Wate oy

 

vt : na fe a .
- Gag a VL dy Ve al rrLeowni cv dec Paw,

abe Dan, \ | 4 Nn, e  ¥ MA dy aa al
an om

records Foy Jesse
- a c hd oy rr Le ihe s

“ae

 

hes | % bos So. ined lo town

Vea 4d ‘L as ade aaa ase d
mid Mao Ve radi) LS ¢ | ui rs S 4 we a “our

. fi aw 4 he 4 wie. €

 

 

We , v

   
 

 

 

 

 

 
 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lae

 

 

 

 

 

 

 

.
?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

we 2: 18- -CV- -00396 Document Al Filed c on 07/13/20 in TXSD Page 5 of 8°
wren dabions aud ye bevvals.

o . * ay
20h, “ at the. Me Ua Sou eA

oaks Wade by tals wht
- Thsicva v Cute ewed — Vag . Wak \ i i. SAD had. ‘

 

 

a

Bee Pohies. - al. alt HAL dival ey edenty

wd donk ax Ferlises » We ay te J sthecl+
an 4 Wat AK. Ac ouWA for eaek aa & Quley
- 4 eb é. AAW f } a” | ~

PoPies pf all we di ve “| ay feuancd S

 

\ ue Baaye st Coa 4 Ve Act oye tod

wad | a S aaa 3k Mia . couk= ~ a

seat”

. — te . : 4 x . ae \ a : * &, Ps . . . he oe
ee a dvna oo Weta dtd ASG Vins.

+ ] oe Smee & any a
“he Cay WL vit is (exas PD 2 @, ae \. wee vy at

4

fr
| we an WALSIA, ak Aus & 7 ES, «1 Oe ”) or Mi abe
£ {4 Oo a, oP ee i *
ANTE a at Ons awd. Proce dyes

: wy
ne : mePatitis € tweah wy At
Vy Wi WE He Sy a

 

es

TNCs

 

    

 

 

 
 

Case 2:18-cv-00396 Document 41 Filed on 07/13/20 in TXSD Page 6 of 8”

   

‘s
ee t ‘i iy pom 2
o
: a
a in ,
oS h
t
y
h
‘
.
:
“
| '
; 1
; ’
.
‘ aN
;
see .
x.
, ts
‘ Siew .
“ on :
™
a LP an
« : }
s :

 
 

   

 

. "Case 2 2i 18-¢ CV- “00396 Document 41 Filed on 07/13/20 in TXSD Page? of8 &

   

Aes LSB .
a Sou Hans 4 dick, Va QE & &
Corea 6 OMe MuL - Wyck

| Yetora iw She Test a

ney - A. " a
KY ee ACS 4 —

wk nt SE oP

ta hg
seo So

     

~

your < sated tly Hh Cave.

 

0. A at BvUieg
4 SESSE MENDEZ Z “Plana ibe , er se. do
haat a Coady a . ta ath DW Ss Aaa a of Sealy

 

 

=
“

ao ROn & Met fovy eed awn A&A etvarwal ty 0%,
\o ot ee vue. Gard. sb bon Pvodu chan ot Sot LA AAD, AAG |
a Pu wR tat As foahe S% Fes, &. | Cry. Proc. Lua s 3
Aetucved te Wate a dloy won of v@tord. pete
resent ma, aoW ak ws de be vdanksy LAA Ane |
a0 sue Skared niu Case. Vila Us minh; UAy.
A a Sow hs yles \o¥a WALD y ASStStaudk & Bays ey
Geinernk roteiea ot sine, Brome beinnvel Ro.
Ao PRS SE, du sti wv ky SF Tot bow

   

 

 

 

 

 
 

Case 2:18-cv-00396 Document 41 Filed on 07/13/20 in TXSD Page 8 of 8

-
s
am.
u
ww
-™
F omas, aa
= ne >
